Citation Nr: 0623095	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-04 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1940 to October 1945, 
and from March 1948 to April 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.    


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
several service-connected disabilities have not rendered him 
unemployable under VA guidelines.  


CONCLUSION OF LAW

The schedular criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.341(a), 4.16(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a total disability 
rating based on individual unemployability (TDIU) based on 
several service-connected disorders.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the merits of the claim, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the claimant of evidence and 
information necessary to substantiate a claim and inform the 
claimant whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied VCAA notification requirements here in letters 
from VA dated in November 2002.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his TDIU claim 
and requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this letter, VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claim.  And in this letter, VA provided notification to the 
veteran before adjudicating his claim in January 2003.  See 
Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 
(Fed. Cir. April 5, 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
The RO did not provide the veteran with information regarding 
increased ratings and effective dates for the award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Nevertheless, despite the inadequate notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Any questions as to 
the appropriate evaluation or effective date to be assigned 
here are rendered moot because, as noted below, the claim for 
benefits will be denied.  As such, notice regarding 
appropriate evaluations and accurate effective dates would 
have no meaningful impact on this matter.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the November 2002 letter from VA, despite the 
omission of certain information.    

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating such a claim.  
38 U.S.C.A. § 5103A.  In this matter, the RO obtained medical 
evidence relevant to this matter, and there does not appear 
to be any outstanding records that are relevant to this 
appeal.  VA also provided the veteran with medical opinions 
that directly addressed the elements of his TDIU claim.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for a TDIU

The veteran claims entitlement to a TDIU.  He states that his 
several disorders disable him to such an extent that he is 
currently unemployable.  The Board disagrees with his claim.  

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See 
also 38 C.F.R. §§ 3.321(b), 4.16(b); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

In this matter, the evidence shows that the veteran is 
service-connected for several disabilities - a bilateral 
hearing loss disability rated at 40 percent disabling, a 
tinnitus disorder rated at 10 percent disabling, an anxiety 
disorder rated at 10 percent disabling, and varicose vein 
disorders of the right and left lower extremities, each rated 
as 10 percent disabling.  However, the veteran is not 
eligible for a TDIU because - even though he is rated 40 
percent for one disorder - his combined disability rating is 
only 60 percent, not the 70 percent minimum rating necessary 
under 38 C.F.R. § 4.16.  See also 38 C.F.R. § 4.25.  

Moreover, the VA examiner who reviewed the veteran's claims 
file and TDIU claim found - in opinions dated in October and 
November 2002 - that his service-connected disabilities do 
not render him unemployable.  With regard to the veteran's 
anxiety and varicose veins, the examiner simply stated that 
these disorders do not render the veteran unemployable.  With 
regard to the veteran's hearing disabilities, the examiner 
recognized that the veteran is significantly impaired here, 
but nevertheless stated that the veteran "would be 
employable for certain occupations."  Hence, the Board finds 
that this medical evidence does not show that the veteran is 
"unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities."  
38 C.F.R. § 4.16(a).  As no other medical evidence of record 
counters this examiner's findings, the Board finds that the 
medical evidence of record preponderates against the 
veteran's claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  The benefit-of-the-doubt rule does not apply here, 
therefore.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In rendering its decision here, the Board recognizes that 
non-service-connected factors, such as the veteran's terminal 
illness or his advanced age, may frustrate his employability 
or his employment prospects.  

Finally, the Board finds an extraschedular rating unwarranted 
here as well.  The medical evidence does not reflect that any 
of the veteran's service-connected disorders has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  And, as noted above, the evidence 
does not show that the veteran is unemployable despite 
failing to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  See 38 C.F.R. § 4.17(b).  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


